Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "impression opportunity" in the second and third clauses.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination the term “impression opportunity” is taken to mean “the chance to deliver digital content to a specific user”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 15, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 20170185601 A1) and Gunjan (US 2015/0310344 A1).
Regarding claim 1,
 Qin teaches a method comprising: determining, via a publisher computing device, a first significance of a first event category and a second significance of a second event category; (Qin, in paragraph 0098, recites in part “Particular actions or types of actions may be assigned a higher weight and/or rating than other actions, which may affect the overall calculated coefficient.”  Since multiple actions with associated weights are referred to this includes both a first and a second event category each with an associated significance (weight).) generating a machine learning model for providing targeted digital content to computing devices of additional users by: analyzing a digital repository of user activity to identify a training user that has performed one or more events from the first event category and one or more events from the second event category, (Qin, in paragraph 0097, recites in part “In particular embodiments, the social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.”  Where ‘data farmed from users’ is interpreted as equivalent to a ‘digital repository of user activity’ and 
 	Gunjan, in related field of machine learning for user modeling, teaches wherein the training user has a corresponding set of user characteristics; (Gunjan in paragraphs 0034 to 039 recites “Big Five Analyzer model 128. At step 400, the text posted by the human subject in particular topic is analyzed using the Big Five factors (Openness, Conscientiousness, Extraversion, Agreeableness, and Neuroticism). This model is used to find out the high level trait[s] possessed by the human subject by analyzing the text posted on a topic. This model 128 is used to find out whether: The person is open to new experience/solutions. While building up personality traits, it will be checked whether the topic extracted is about some new products or not. If it is relatively new product and then the users are trying to explore new features into it, then it is considered as sign of a quality of been open to new experience.  The person is conscientious about the certain topic.  The person is also very excited about certain topic and loves to talk a lot about it.  The person agrees to other people's view or only tries to put his/her ideas on top of others.  The person is very sensitive to certain things and expresses his/her emotion in some form.”  Where the ‘high level traits’ and ‘personality traits’ represent ‘user characteristics’.)
Qin teaches  generating a training composite utility score for the training user by applying the first significance to the one or more events from the first event category performed by the training user and the second significance to the one or more events from the second event category performed by the training user; and (Qin, in paragraph 0098, recites in part “In particular embodiments, the social-networking system 160 may calculate a coefficient based on the user's actions with particular types of content. The content may be associated with the online social network, a third-party system 170, or another suitable system. The content may include users, profile pages, posts, news stories, headlines, instant messages, chat room conversations, emails, advertisements, pictures, video, music, other suitable objects, or any combination thereof. The social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth.”  Where the ‘coefficient based on the user's actions’ is equivalent to the ‘composite utility score’ and ‘users actions’ represent different event categories.  Since the text covers ‘one or more of the actions’ this covers a first and second even category (where actions represent event categories).)
However Qin does not teach training the machine learning model based on the training composite utility score and the corresponding set of user characteristics of the training user. 
Gunjan, teaches training the machine learning model based on the training composite utility score and the corresponding set of user characteristics of the training user. (Gunjan recites in paragraph 0043, “At step 210, user response to prediction is monitored and studied using the self-learning techniques. When the user does a search using the person of interest module 114, the self-learning engine 112 learns from the user response to the search result. The self-learning engine 112 monitors and studies the pattern in which the user accesses the search results. That is the self-learning engine 112 learns from the user ‘clicks’ on search page and stores the feedback as for what all topics, profiles, demography and gender the system is not giving the optimum result. The self-learning engine 112 then normalizes the score associated with the personality trait to optimize the predictions based on the user response. After this the normalized score is stored back to the storage engine.” Where the ‘score associated with the with the personality trait’ is equivalent to a composite utility score (Gunjan, paragraph 41, teaches “At step 404, the scoring engine 132 gives scores for the personality trait to a given topic. A person might be highly attached to certain topic whereas least bothered about some of the other things. Based on the total data set talking about personality trait on a particular topic, the scoring engine 132 may use certain/specific emotion attached to it and then gives score to the personality trait.” Thus the score attached to the personality trait is also a composite score.)
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of Qin with the teachings of Gunjan with the motivation of being able to use personality trait prediction (from Gunjan “The limitation of the current systems is how to correlate the information on the multiple personality traits that have been identified from the text from different sources of data. This limitation stems from the fact that the current systems do not go into deep levels like analysis of texts based on different topics and correlating them based on the prominent personality traits. Further, current systems do not know how to automate the above process in an efficient manner according to need and for benefit of different businesses. Therefore, it would be desirable to have a system and a method for predicting the personality of the person by correlating the information obtained from different sources of data.  Further, it would be desirable to have a mechanism for learning from user response to the predicted personality [.]”).
Regarding claim 2,
 The Qin/Gunjan combination teaches the method of claim 1, wherein training the machine learning model comprises: applying the machine learning model to the training composite utility score for the training user to generate a predicted set of user characteristics for the training user; 
The Qin/Gunjan combination teaches and training the machine learning model based on a difference between the predicted set of user characteristics and the set of user characteristics corresponding to the training user.” (Gunjan recites in paragraph 0043, “At step 210, user response to prediction is monitored and studied using the self-learning techniques. When the user does a search using the person of interest module 114, the self-learning engine 112 learns from the user response to the search result. The self-learning engine 112 monitors and studies the pattern in which the user accesses the search results. That is the self-learning engine 112 learns from the user ‘clicks’ on search page and stores the feedback as for what all topics, profiles, demography and gender the system is not giving the optimum result. The self-learning engine 112 then normalizes the score associated with the personality trait to optimize the predictions based on the user response. After this the normalized score is stored back to the storage engine.” Where the ‘score associated with the with the personality trait’ is equivalent to a composite utility score. Since the self-learning engine normalizes the score based on feedback of non-optimal results (which is equivalent to the difference between the predicted set of characteristics and the user provided feedback on their characteristics).
Regarding claim 9, 
Claim 9 is directed towards a method of computing scores for users via an internet publishing device that is substantially identical to what is recited in claim 1.  Therefore the rejections to claim 1 apply equally here.
Additionally claim 9 adds the limitation a system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: (Qin, in claim 20, recites in part “One or more computer-readable non-transitory storage media embodying software that is operable when executed to:”)
Regarding claim 10, 
Claim 10 is directed towards a method that is substantially identical to what is recited in claim 2.  Therefore the rejections to claim 2 apply equally here.
Regarding claim 15, 
Claim 15 is directed towards a method of computing scores for users via an internet publishing device that is substantially identical to what is recited in claim 1.  Therefore the rejections to claim 1 apply equally here.
Additionally, claim 15 adds the limitation of a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computer device to:
The Qin/Gunjan combination teaches a non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computer device to: (Qin, in claim 19, recites in part “One or more computer-readable non-transitory storage media embodying software that is operable when executed to:”).
Regarding claim 16,
Claim 16 is directed towards a method of computing scores for users via an internet publishing device that is substantially identical to what is recited in claim 2.  Therefore the rejections to claim 2 apply equally here.
Regarding claim 17,
The Qin/Gunjan combination teaches the non-transitory computer readable storage medium of claim 15, (see the discussion of claim 15 above) wherein training the machine learning model comprises: applying the machine learning model to the set of user characteristics corresponding to the training user to generate a predicted composite utility score for the training user; (Gunjan, in paragraph 0041, recites in part “At step 404, the scoring engine 132 gives scores for the personality trait to a given topic. A person might be highly attached to certain topic whereas least bothered about some of the other things. Based on the total data set talking about personality trait on a particular topic, the scoring engine 132 may use certain/specific emotion attached to it and then gives score to the personality trait. The emotion detection may be done by using a technique of how frequently the person talks about a certain topic and what is the sentiment associated to it. The sentiment detection may be done using contextual based linguistic algorithms. For e.g. if the person possess a quality of openness to experience to certain topic as per big five analyzer model 128, then it is determined to what percentage he/she is open to experience new things. Every person has some percentage of personality traits from all different dimensions/quadrants of DISC profiler model 130. This scoring engine 132 may build the scoring of the personality trait like, if a person is dominating in nature then what is the percentage of that quality and so on.”  Where the scored personality trait is a composite score. )
and training the machine learning model by comparing the predicted composite utility score and the training composite utility score for the training user.  (Gunjan, in paragraph 0043, recites in part “At step 210, user response to prediction is monitored and studied using the self-learning techniques. When the user does a search using the person of interest module 114, the self-learning engine 112 learns from the user response to the search result. The self-learning engine 112 monitors and studies the pattern in which the user accesses the search results. That is the self-learning engine 112 learns from the user clicks on search page and stores the feedback as for what all topics, profiles, demography and gender the system is not giving the optimum result. The self-learning engine 112 then normalizes the score associated with the personality trait to optimize the predictions based on the user response.” Where the ‘ self-learning engine 112 learns from the user clicks’ and ‘The self-learning engine 112 monitors and studies the pattern in which the user accesses the search results.’ correspond to the  ‘training composite utility score’ and where ‘The self-learning engine 112 then normalizes the score associated with the personality trait to optimize the predictions based on the user response’ corresponds to  ‘training the machine learning model by comparing the predicted composite utility score and the training composite utility score for the training user.’)
Regarding claim 20,
The Qin/Gunjan combination teaches the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computer device to: (Qin in claim 19 recites in part “One or more computer-readable non-transitory storage media embodying software that is operable when executed to:”) Identify an impression opportunity corresponding to an additional user; (Qin recites in part in paragraph 83: “FIG. 9 illustrates an example method 900 for calculating a similarity score and an affinity for presenting content objects to a user.”) and in response to identifying the impression opportunity, utilize the machine learning model to provide digital content to a client device of the additional user.  (Qin in paragraph 0088 recites in part “In particular embodiments, the social-networking system 160 may determine, based on the similarity score for the second content object, whether to present the second content object to the user. As an example and not by way of limitation, the social-networking system 160 may determine whether to present the second content object to the user by determining whether the similarity score satisfies a threshold condition. In particular embodiments, the Social-networking system 160 may, in response to determining that the second content object is to be presented to the user, send, to a client device of the user for display, a results page comprising a reference to the second content object.” Where the “results page” constitutes digital content as according to paragraph 52 of the present application which recites in part “As used herein, the term "digital content" refers to content or data that is transmitted over a communication network (e.g., the Internet or an intranet). In particular, digital content includes text, images, audio, and audiovisual content.”  Also “impression opportunity” is interpreted as being meaning “the chance to deliver digital content to a specific user”.).
Claim 3  are rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination as shown in claim 1  and in further view of Linden (US 20150310344 A1).
Regarding claim 3,
The Qin/Gunjan combination teaches the method of claim 2, further comprising utilizing the machine learning model (Qin in paragraph 0098 recites in part “In particular embodiments, the social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.”) 
to provide digital content to a client device  (Qin, in paragraph 0088, recites in part “. In particular embodiments, the Social-networking system 160 may, in response to determining that the second content object is to be presented to the user, send, to a client device of the user for display, a results page comprising a reference to the second content object.”)
The Qin/Gunjan combination does not clearly teach of an additional user having a second set of user characteristics by: determining, by way of the machine learning model, a set of target user characteristics that correspond to composite utility scores that satisfy a threshold;
Linden, in the same field of targeted online content delivery, teaches of an additional user having a second set of user characteristics by: determining, by way of the machine learning model, a set of target user characteristics that correspond to composite utility scores that satisfy a threshold; (Linden, in paragraph 0093, recites in part “In some embodiments, identifying the target group of users is based on a determination that the users from the target group of users are likely to be interested in the new product based on the identified at least one correlation. For example, identifying a target group of users may include identifying one or more users of a social networking system having one or more user attributes associated with a correlation. In addition, the target group may be identified based on a determination that the associated correlation has a correlation score that exceeds a threshold correlation score.” Where ‘one or more user attributes’ can constitute both a first a second user attribute (characteristic). And where the ‘machine learning model’ comes from paragraph 0147 “In particular embodiments, social-networking system 702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.” Where the correlational score is equivalent to a composite utility score (since it is associated with one or more user attributes).  And where the ‘machine learning model’ comes from paragraph 0147 “In particular embodiments, social-networking system 702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.” Where the text refers to item 702 of figure 7 is the social networking system in the method of the passage from paragraph 0093.) 
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of the Qin/Gunjan combination with the teachings of Linden with the motivation of improving the handling of user attributes (Linden, in paragraph 0009, recites in part “One or more embodiments described herein provide benefits and/or solve one or more of the foregoing problems in the art with systems and methods for inferring interest in products based on product and/or user attributes.”).
Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination as shown in claim 1 and in further view of Linden and Pan et al. (US 20170076345 A1).
Regarding claim 11, 
The Qin/Gunjan combination teaches the method of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the machine learning model by:  (Qin, in claim 20, recites in part “One or more computer-readable non-transitory storage media embodying software that is operable when executed to:” Qin, claim 20 recites in part “A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:”)
The Qin/Gunjan combination does teach determining a second set of user characteristics corresponding to the additional user;  applying the machine learning model to the second set of user characteristics corresponding to the additional user to determine a predicted composite utility score for the additional user; Linden, in the same field of targeted online content delivery, teaches (Linden, in paragraph 0093, recites in part “In some embodiments, identifying the target group of users is based on a determination that the users from the target group of users are likely to be interested in the new product based on the identified at least one correlation. For example, identifying a target group of users may include identifying one or more users of a social networking system having one or more user attributes associated with a correlation.”  Where ‘one or more user attributes associated with a correlation’ makes the correlations equivalent to a ‘composite utility score’. Where ‘identifying one or more users’ covers both a first and second user.  Where ‘one or more user attributes’ can constitute both a first a second user attribute (characteristic). And where the ‘machine learning model’ comes from paragraph 0147 “In particular embodiments, social-networking system 702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.” Where the text refers to item 702 of figure 7 is the social networking system in the method of the passage from paragraph 0093.)
Pan teaches and providing the digital content to the client device of the additional user based on the predicted composite utility score. (Pan, in paragraphs 0064 and 0065 recites in part “In one or more embodiments, the want to buy post manager 108 can apply a weight to various identified triggers. For example, the want to buy post manager 108 may not determine that a user wants to buy a particular item until the want to buy post manager 108 determines that an aggregate weight of identified triggers surpasses a predetermined threshold amount. By way of example, the want to buy post manager 108 may assign a heavier aggregate weight to an identified triggers within a phrase including transactional language (e.g., “Looking to buy a new desk fan for less than $20, can pick up in the downtown area) than to an identified triggers within a phrase merely including “wish language (e.g., “I really wish I had a new dish washer!'). 0065. In response to the want to buy post manager 108 identifying one or more triggers, or determining that the aggregate weight of the one or more triggers exceeds a predetermined threshold, the want to buy post manager 108 can prompt a user for confirmation that the user is composing a want to buy post.”  Where ‘the aggregate weight of identified triggers’ is equivalent to a ‘composite utility score’.  Where ‘prompting a user’ constitutes ‘providing digital content to the client device of an additional user’).
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of the Qin/Gunjan combination with the teachings of Pan and the teaching of Linden with the motivation of improving the handling of user attributes (Linden, in paragraph 0009, recites in part “One or more embodiments described herein provide benefits and/or solve one or more of the foregoing problems in the art with systems and methods for inferring interest in products based on product and/or user attributes.”).

	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination as applied to claim 1 above, and further in view of Pan.
Regarding claim 5,
The Qin/Gunjan combination has met all of the limitations of claim 1, it has not yet been shown to teach the method of claim 1, wherein generating the training composite utility score comprises: determining a first event category score corresponding to the one or more events from the first event category performed by the training user and a second event category score corresponding to the one or more events from the second event category performed by the training user; (Qin, in paragraph 0097, recites in part “In particular embodiments, the social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.” Where ‘data farmed from users’ is interpreted as equivalent to a ‘digital repository of user activity’ and ‘various options’ being multiple encompasses ‘a first event category and a second event category’.)
The Qin/Gunjan combination does not teach and applying a first weight corresponding to the first significance to the first event category score and a second weight corresponding to the second significance to the second event category score.
Pan, in the same field of targeted online digital content delivery, teaches and applying a first weight corresponding to the first significance to the first event category score and a second weight corresponding to the second significance to the second event category score. (Pan continues in paragraph 161: “In particular embodiments, different factors may be weighted differently when calculating the coefficient. The weights for each factor may be static or the weights may change according to, for example, the user, the type of relationship, the type of action, the user's location, and so forth. Ratings for the factors may be combined according to their weights to determine an overall coefficient for the user.”) 
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the Qin/Gunjan combination with the teachings of Pan with the motivation of being able to use weights in order specify which user actions are more relevant (Pan, in paragraph 064, recites in part “For example, the want to buy post manager 108 may not determine that a user wants to buy a particular item until the want to buy post manager 108 determines that an aggregate weight of identified triggers surpasses a predetermined threshold amount. By way of example, the want to buy post manager 108 may assign a heavier aggregate weight to an identified triggers within a phrase including transactional language (e.g., “Looking to buy a new desk fan for less than $20, can pick up in the downtown area) than to an identified triggers within a phrase merely including “wish language (e.g., “I really wish I had a new dish washer!”).”).
Regarding claim 18,
Claim 18 is directed towards a method of computing scores for users via an internet publishing device that is substantially identical to what is recited in claim 5.  Therefore the rejections to claim 5 apply equally here.
Claims 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan/Pan combination in claim 5, and further in view of Su et al. (US 9542649 B2).
Regarding claim 6,
While the Qin/Gunjan/Pan combination has taught the method of claim 5 as shown above in the discussion of claim 5, it has not taught determining the first event category score comprises determining at least one of: a number of events from the first event category performed by the training user.
Su, in the same field of online targeted digital content delivery, teaches: the method of claim 5, wherein determining the first event category score comprises determining at least one of: a number of events from the first event category performed by the training user (Su at col 9, lines 37-46 recites in part “Accordingly, the bookkeeping module 505 comprises a series of “count” tables. When a user selects/views a sporting related content item the recommendation engine 225 identifies/resolves the interaction as a sporting related content item related input and invokes the bookkeeping module 505 to process information of the event. The bookkeeping module 505 monitors/tracks/uses event attributes to maintain “count” tables of sport viewing events, viewing occurrences of the sporting related content items, and time/duration of viewing.” Where “sports and sporting events” is an example content category given in Su.)
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the Qin/Gunjan/Pan combination with the teachings of Su in order to include using counts with an especially strong motivation if tracking the viewing of sports by the user (Su, in column 12 lines 15-19, recites in part “The bookkeeping module 505 is well suited to the particular dynamics of sport viewership. For example, many viewers are interested in only a handful of sports and a handful of teams and/or players and generally watch their “home' team more often than other teams.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan/Pan combination in claim 5, and further in view of Wu et al. (US 8332512 B1). 
While the Qin/Gunjan/Pan combination teaches the method of claim 5, (as shown in the discussion of claim 5 above) it does not clearly teach further comprising normalizing the first event category score by comparing the first event category score associated with the training user with additional first event category scores associated with the additional users.
Wu, in the same field of online user content, teaches further comprising normalizing the first event category score by comparing the first event category score associated with the training user with additional first event category scores associated with the additional users. (Wu, in paragraph 37, recites in part “Additionally, in embodiments where a user’s “share score” or “reshare score” is calculated or determine, such scores may be normalized based on the number of “share” actions, “reshare” actions, etc. that occur in the user’s social network.”  Where ‘the user’s social network’ represents ‘additional users’ and where ‘share actions’ and ‘reshare actions’ represent ‘event categories’.) 
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the Qin/Gunjan/Pan combination with the teachings of Wu since adding normalization to data analysis is applying a known technique to a known method ready for improvement to yield a predicable result.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination in claim 1, and further in view of Graylin (US 9,589,262 B2).
The Qin/Gunjan combination has been shown to teach (refer to the discussion of claim 1 above) method of claim 1, 
The Qin/Gunjan combination does not teach wherein: the first event category comprises a purchase event category; the second event category comprises an add-to-cart event category;
Graylin, in the same field of online content delivery, teaches wherein: the first event category comprises a purchase event category; the second event category comprises an add-to-cart event category; (Graylin col 17 lines 8 and 9 recite in part: “The customer 900 uses the shopping application 504 to browse and add items to a shopping cart for checkout and purchase.”) “the one or more events from the first event category comprise one or more purchases by the training user; and the one or more events from the second event category comprise one or more instances of the user adding an item to a digital shopping cart.” (Graylin col 17 lines 8 to 15: “The customer 900 uses the shopping application 504 to browse and add items to a shopping cart for checkout and purchase. In this example, the shopping application 504 manages the shopping cart and communicates 902 with the merchant server 904 to obtain updated information of the products, such as, the opera show title, show time, and price. When the customer 900 decides to buy a product, the customer selects the product and proceeds to a checkout step 906. In the checkout step, the customer 900 selects 908 the checkout button to purchase the product.”)
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the Qin/Gunjan combination with the teachings of Graylin in order to use “add-to-cart” and purchasing events as event categories for evaluating user actions for targeting user specific digital content delivery.
Regarding claim 19,
Claim 19 is directed towards a method that is substantially identical to what is recited in claim 6.  Therefore the rejections to claim 6 apply equally here.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination as applied to claims 1 and 9 above, and further in view of Agarwal et al. (AU 2008288885 B2).
Regarding claim 4,
While Qin/Gunjan combination has been shown to teach (refer to the discussion of claim 1 above) the method of claim 1, the Qin/Gunjan combination does not teach further comprising: providing, to the publisher computing device, a user interface comprising one or more selectable significance options;
Agarwal, in the same field of targeted online digital content delivery, discloses  further comprising: providing, to the publisher computing device, a user interface (Agarwal in paragraph 0050 recites in part “The web interface may thus allow an advertiser 520 to specify all of the relevant information for an ad request, including the bid amount for the ad.”) comprising one or more selectable significance options; (Agarwal in paragraph 0053 recites in part: “In addition, the ad request 600 may allow the advertiser 520 to specify targeting criteria 635, the use of which is describe above in connection with step 410 of the process for generating an ad.” The term “targeting criteria” is interpreted as equivalent to “significance options”) “and identifying the significance of the first event category and the significance of the second event category based on user interaction with the one or more selectable significance options.” (Agarwal, in paragraph 0055, recites in part “In one example, the targeting criteria may specify members who have added a particular event to their calendar. As another example, the ad server 380 accesses the action log 160 to determine whether a member has taken an action identified in the targeting criteria, such as sending a message to another member, using a third-party application, joining a group, leaving a group, generating an event description, purchasing or reviewing a product or service using an online marketplace, requesting information from a third-party website or other modification or retrieval of data stored by the social networking website 100 or a third party website 140. Including actions in the targeting criteria allows advertisers to further refine the members who are candidates to receive ads by using more information about members. The resulting ad would then be very precisely targeted. For example, a candidate ad would be presented to only those users who are planning to attend an event described in the targeting criteria of the ad request. Hence, the targeting criteria may also identify types of actions in addition to the content of a member profile to be used in identifying ads for presentation to a member, further increasing the likelihood that a member views ads targeted to the member’s interests and/or characteristics.”  Where each of the listed ‘actions identified in the targeting criteria’ represent an event category and the ‘targeting criteria’ represent the selectable significance items.  And as shown in the example “a candidate ad would be presented to only those users who are planning to attend an event described in the targeting criteria of the ad request” different even categories can be assigned different levels of significance, and since there are multiple event categories listed they cover both a first and a second case.)
It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the Qin/Gunjan combination with the teachings of Agarwal with the motivation of creating a digital content delivery system for social media that has the flexibility of allowing customizable user action criteria for the customer to select from in order to enable more specific customer targeting (Agarwal, in paragraph 0053 recites in part “This allows the advertiser to show different advertising content 630 at different times, allowing an advertiser to present a variety of ads, or promotion, to further improve the likelihood of a member accessing an ad associated with the advertiser. In addition, the ad request 600 may allow the advertiser 520 to specify targeting criteria 635, the use of which is described above in connection with step 410 of the process for generating an ad.”).
Regarding claim 12,
Claim 12 is directed towards a method that is substantially identical to what is recited in claim 4.  Therefore the rejections to claim 4 apply equally here.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination as shown in above in the discussions of claim 9, and in further view of Hoagland et al. (US-20140337436-A1).
Claim 13 is directed towards a method of computing scores for users via an internet publishing device that is substantially identical to what is recited in claim 6.  Therefore the rejections to claim 6 apply equally here.
Additionally, claim 13 adds the limitation of or an influence value associated with the training user.
Hoagland, in same field of targeted online digital content, teaches an influence value associated with the training user.  (Hoagland, in paragraph 0137, recites in part “For example, the influence value of block 606 may be stored in a database table in connection with a user ID, and the influence value may be periodically updated as new user interactions are detected.”)
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention combine the teachings of Pan with the teachings of Hoagland to use an influence value with the motivation of being able to highlight the most important or relevant users (paragraph 0137 recites in part “This way, a running topical influence value may be maintained for a user and when the value meets or exceeds the threshold level, the user maybe identified as contributor to topical influencer highlight source.”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Qin/Gunjan combination as applied to claim 9 above, and further in view of Su.
The Qin/Gunjan combination has taught the system of claim 9, further comprising instructions that, when executed by the at least one processor, as shown above in the discussion of claim 9, but the Qin/Gunjan combination does not teach cause the system to identify the training user by analyzing a digital repository of user activity to determine a number of instances where the user has performed an event from the first event category and a number of instances where the user has performed an event from the second event category.
Su, in the same field of targeted online digital content delivery, teaches cause the system to identify the training user by analyzing a digital repository of user activity to determine a number of instances where the user has performed an event from the first event category and a number of instances where the user has performed an event from the second event category. (Su, in column 10 lines 38-55, recites in part “The bookkeeping module 505 of an embodiment receives viewing activity information of a user as an input. Based upon attributes of a user's viewing activity, the bookkeeping module 505 uses a relational database to maintain “counts’ of viewing events/occurrences in tables.  For example, the count entry for a particular NFL team may be increased every time the user watches the team's game. A row in a table represents a viewing occurrence for a particular user. As one example, the first row of the league table includes values for user id, league, count and time. The user id 'A' uniquely identifies a particular user. Under an embodiment, various methods including combinations of strings and integers may be used to identify users. ” Where the mentioned modules are part of figure 7.  Where the ‘count entry’ specifies ‘a number of instances where the user has performed an event from the first event category’ and since there are multiple counts (the text implies different event counts for each NFL team) this covers a first and a second cases. And since ‘various methods including combinations of strings and integers may be used to identify users’)
  It would have been obvious to anyone of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the Qin/Gunjan combination with the teachings of Su in order to be able to identify user by viewing counts with an especially strong motivation if tracking the viewing of sports by the user (Su, in column 12 lines 15-19, recites in part “The bookkeeping module 505 is well suited to the particular dynamics of sport viewership. For example, many viewers are interested in only a handful of sports and a handful of teams and/or players and generally watch their “home' team more often than other teams.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL EDWARD SHIPLEY whose telephone number is (408) 918-7530.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571 270 7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.E.S./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/             Supervisory Patent Examiner, Art Unit 2124